State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: July 17, 2014                      105208
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

KELLY L. HELMS,
                    Appellant.
________________________________


Calendar Date:    June 5, 2014

Before:    Lahtinen, J.P., McCarthy, Rose, Lynch and Devine, JJ.

                              __________


     John Ferrara, Monticello, for appellant.

      James R. Farrell, District Attorney, Monticello (Katy
Schlichtman of counsel), for respondent.

                              __________


Rose, J.

      Appeal from a judgment of the County Court of Sullivan
County (LaBuda, J.), rendered June 5, 2012, upon a verdict
convicting defendant of the crimes of grand larceny in the third
degree, grand larceny in the fourth degree, criminal possession
of stolen property in the third degree (two counts), criminal
possession of stolen property in the fifth degree (two counts),
petit larceny and obstructing governmental administration in the
second degree.

      Defendant was charged with, among other things, burglary in
the second degree, after property stolen from several burglarized
homes was found in her residence. Following a jury trial, she
was convicted of grand larceny in the third degree, grand larceny
in the fourth degree, criminal possession of stolen property in
                              -2-                105208

the third degree (two counts), criminal possession of stolen
property in the fifth degree (two counts), petit larceny and
obstructing governmental administration in the second degree.
County Court sentenced her to a prison term of 2a to 7 years on
the convictions for grand larceny in the third degree and
criminal possession of stolen property in the third degree, 1a
to 6 years on the conviction for grand larceny in the fourth
degree and one year on the remaining misdemeanor convictions,
with all sentences to run concurrently. She now appeals, arguing
that the People did not establish the value of the stolen
property and her sentence was an abuse of discretion.

      The People were required to establish, with respect to
grand larceny in the third degree and criminal possession of
stolen property in the third degree, that the value of the stolen
goods exceeded $3,000 (see Penal Law §§ 155.35 [1]; 165.50).
With respect to grand larceny in the fourth degree, the People
were required to establish that the value of the stolen goods
exceeded $1,000 (see Penal Law § 155.30 [1]). In this context,
value is defined as "the market value of the property at the time
and place of the crime, or if such cannot be satisfactorily
ascertained, the cost of replacement of the property within a
reasonable time after the crime" (Penal Law § 155.20 [1]; see
People v Adams, 8 AD3d 893, 893-894 [2004]; People v Sheehy, 274
AD2d 844, 845 [2000], lv denied 95 NY2d 938 [2000]). "In
determining the value of stolen property, the jury need only have
a reasonable, rather than speculative, basis for inferring that
the value exceeded" the statutory requirement (People v Adams, 8
AD3d at 894; see People v Sheehy, 274 AD2d at 845).

      Based upon our review of the record, there was sufficient
evidence regarding the cost of the items and their condition for
the jury to reasonably infer that the value exceeded the relevant
statutory thresholds. Over 100 pieces of jewelry that belonged
to one of the victims were recovered and submitted to the jury
with values placed on each piece. The victim testified that she
is a frequent purchaser of jewelry and assigned value to each
piece based on her purchase of them or information obtained from
her mother, catalogs or Internet research as to the cost of the
items. Defendant did not object to the victim's hearsay
testimony and made only a general objection to the valuation of
                              -3-                105208

the items submitted to the jury (see CPL 470.05 [2]; People v
Bertone, 16 AD3d 710, 712 [2005], lv denied 5 NY3d 759 [2005];
People v Cody, 260 AD2d 718, 721 [1999], lv denied 93 NY2d 1002
[1999]; People v McGuinness, 245 AD2d 701, 702 [1997]). Further,
any deficiency in the victim's testimony regarding the condition
of the items was alleviated by the fact that all of the pieces of
jewelry were admitted into evidence and available for the jury to
inspect and review (see People v McPherson, 286 AD2d 616, 616
[2001], lv denied 97 NY2d 685 [2001]; People v Mayerhofer, 283
AD2d 672, 675 [2001]). Contrary to defendant's contention,
expert testimony was not required, inasmuch as "opinion testimony
by a lay witness is competent to establish the value of the
property if the witness is acquainted with the value of similar
property" (People v Sheehy, 274 AD2d at 845; see People v Adams,
8 AD3d at 894; see also People v Bravo, 295 AD2d 213, 214 [2002],
lv denied 99 NY2d 556 [2002]).

      Another victim testified that the items stolen from his
residence included, among other things, a wedding ring that cost
approximately $400 and a diamond ring that cost $1,400, both of
which were in good condition. Although defendant faults this
victim's testimony as containing rough estimations, his testimony
as to the value of the diamond ring and its condition was
unequivocal and it alone exceeds the statutory threshold. Even
accepting the lowest estimates provided for the remaining items,
the combined value of the jewelry and currency stolen from this
victim's residence is well in excess of the statutory threshold.
Viewing the evidence in the light most favorable to the People,
we conclude that a rational jury could infer rather than merely
speculate that the value of the stolen property exceeded the
statutory threshold (see People v Bleakley, 69 NY2d 490, 495
[1987]). Further, viewing the evidence in a neutral light, and
giving appropriate deference to the jury's credibility
determinations, we decline to disturb the verdicts as against the
weight of the evidence (see People v Bruno, 63 AD3d 1297, 1300
[2009], lv denied 13 NY3d 858 [2009]; People v Adams, 8 AD3d at
894).

      We also decline to modify the sentence. We are not
persuaded that County Court imposed the sentence as a punishment
for defendant's exercise of her right to trial, and we note that
                              -4-                  105208

the court relied on appropriate sentencing factors and exercised
a degree of leniency by running the sentences concurrently and
ordering shock incarceration (see People v Matthews, 101 AD3d
1363, 1366 [2012], lvs denied 20 NY3d 1101, 1104 [2013]; People v
Vargas, 72 AD3d 1114, 1120-1121 [2010], lv denied 15 NY3d 758
[2010]; People v Merck, 63 AD3d 1374, 1376 [2009], lv denied 13
NY3d 861 [2009]). Moreover, the Department of Corrections and
Community Supervision's publicly maintained inmate database
indicates that defendant has already been released from custody.
Nevertheless, the sentence of 1a to 6 years for the conviction
for grand larceny in the fourth degree is illegal (see Penal Law
§ 70.00 [2] [e]; [3] [b]), and we will reduce it to 1a to 4
years (see People v LaSalle, 95 NY2d 827, 829 [2000]).

     Lahtinen, J.P., McCarthy, Lynch and Devine, JJ., concur.



      ORDERED that the judgment is modified, by reducing
defendant's sentence for grand larceny in the fourth degree under
count 6 of the indictment to 1a to 4 years and, as so modified,
affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court